DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 09/27/2021 (“Amendment”). Claims 1-3, 7-11, and 15-26 are currently under consideration. The Office acknowledges the amendments to claims 1-3, 7-11, 15, and 16, as well as the addition of new claims 17-26. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. The amendments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. A new rejection under 35 USC 112(b) is added as necessitated by amendment. The amendments with respect to the rejections under 35 USC 101 are persuasive, and the rejections are accordingly withdrawn.

Claim Objections
Claims 1, 10, 11, and 21 are objected to because of the following informalities: 
Regarding claims 1, 10, and 11, they each use the phrases “electrosurgical unit” and “electrosurgical device” to refer to the same thing. They should be changed to be consistent, for example only using “electrosurgical unit” since that is the more commonly used phrase. Although the specification 
Regarding claim 21, the recitations of “to return grounds of electrosurgical units” in line 6 should instead read --to the return grounds of the electrosurgical units-- and “electrosurgical units” in lines 10 and 11 to --the electrosurgical units--. The recitation of “is configured to” in line 8 should instead read --configured to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the recitation of “wherein the return electrode strip is one of a plurality of return electrode strips” makes it unclear whether the claim includes only one return electrode strip (the one recited in claim 17), which is considered one of a plurality of strips, or whether the claim actually includes the plurality of strips. E.g., it is possible that the one return electrode strip is simply selected from a plurality of strips usable with the combination grounding cuff, with the different strips being affixed to the inner cuff surface at different times. At least based on this, it is also unclear whether each of the return electrode strips is connected to a respective electrosurgical unit using a respective electrode connection, or whether e.g. only one electrode strip is connected to a particular electrosurgical unit. For purposes of examination, the claim will be interpreted as reciting a plurality of return electrode strips, each operably connected to respective return grounds of respective electrosurgical units via respective electrode connections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0259274 (“Simon”) in view of US Patent Application Publication 2007/0100247 (“Platt”) as evidenced by US Patent 3,812,861 (“Peters”) in view of US Patent Application Publication 2004/0097916 (“Thompson”).
Regarding claim 1, Simon teaches a grounding system (Figure 3), comprising: a sphygmomanometer, having an inner cuff surface for maintaining contact on a patient and taking blood pressure readings (paragraph 0074); at least one return electrode strip for use as a return ground for at least one electrosurgical device (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode), that is in contact with said patient (paragraphs 0016 and 0055); and a means for electrical connection between said at least one return electrode strip and at least one electrosurgical device (paragraphs 0055 and 0056: Figure 3); … wherein the at least one return electrode strip collects current delivered to the patient and transports the current away from the patient (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode).
Simon is silent regarding said at least one return electrode strip being positioned and affixed on said inner cuff surface. However, it is known in the art by Platt, in a similar field of endeavor of blood pressure monitoring (Abstract), to position and affix a return electrode strip for an electrical device on the inner cuff surface of its sphygmomanometer (paragraph 0038; Figure 1). Since it is evidenced by Peters that providing a grounding electrode for electrosurgery in a cuff form factor can reduce the risk of breaking contact because of the electrode being actively secured to the patient by the wrapped configuration (Figure 1; Col. 1, lines 1-44) and the system of Simon already has a sphygmomanometer (paragraph 0074), it would have been obvious to one of ordinary skill in the art, before the effective filing 
Simon-Platt-Peters is silent regarding the electrical connection means between said at least one return electrode strip and said at least one electrosurgical device comprising at least one female adapter. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters, the electrical connection means comprising at least one female return electrode adapter, electrically connected to said at least one return electrode strip, as taught by Thompson, as an application of a known type of electrical connector used to connect the same two types of components of an electrosurgical system.
Regarding claim 2, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, but Simon is silent regarding a male adapter. However, Thompson additionally teaches the electrical connection system discussed above comprising a male return electrode adapter connectively adapted to its female return electrode adapter (Figure 1; paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Thompson, the electrical connection means comprising at least one male return electrode adapter, connectively adapted to said at least one female return electrode adapter, said at least one male return electrode adapter being used to connect said grounding cuff to said at least one electrosurgical unit, as taught by Thompson, as an application of a 
Regarding claim 8, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, and Simon-Platt-Peters-Thompson additionally teaches that said at least one return electrode strip is configured to conduct electricity through said patient (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Thompson in view of US Patent Application Publication 2003/0014051 (“Woloszko”).
Regarding claim 3, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, but is silent regarding an electrode cord. However, it is known in the art by Woloszko, in the same field of endeavor of electrosurgery, to provide an extension lead coupled to its electrodes in order to provide the surgeon with improved flexibility while using the electrodes (paragraph 0276). Since an extension lead/electrode cord to a given female-type connector inherently provides a second female-type connection at an end opposite from the connection to said given female-type connector, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Thompson, at least one electrode cord and a second female adapter at an alternate end of said at least one electrode cord, said second female adapter being configured to connect with said at least one electrosurgical unit, based on the teachings of Woloszko, in order to provide the surgeon with improved flexibility while applying or positioning the combination grounding cuff. Further, use of a female adapter at the opposite end (the end interfacing with the electrosurgery unit) is a well-known type of connector that would merely have been a matter of design choice to implement (see Fig. 1 of Thompson, where female connector plug 56 connects to the electrosurgery unit. An extension cord between these components would also have a female adapter at the end that interfaced with the unit).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Thompson in view of US Patent 4,738,263 (“Seebach”).
Regarding claim 7, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, but is silent regarding the material used in the at least one return electrode strip. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters-Thompson, said at least one return electrode strip being made of metallized plastic, as taught by Seebach, as an application of a known material for the same type of electrode in the field of electrosurgery.

Claims 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Thompson in view of US Patent Application Publication 2013/0261474 (“Kim”).
Regarding claim 9, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, but is silent regarding wherein said at least one return electrode strip is configured to be disconnected from said at least one female return electrode adapter. However, it is known in the art by Kim, in a similar field of endeavor of providing an electrode on the inner cuff surface of a sphygmomanometer (Figure 2; Abstract), to demountably affix said electrode to said inner cuff surface by a mount affixed on said inner surface that is configured to enable electrical connection between said electrode and an electrical component (paragraphs 0039 and 0040; Figures 6 and 7), so that the cuff can be used separately when the use of the electrode is not required (paragraph 0029; Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the return electrode strip of the combination disconnectable/removable (using e.g. a mount for the electrode as in Kim), so that the cuff can be used separately when the use of the return electrode strip is not required, such as for post-surgical monitoring.
Regarding claims 23 and 24, Simon-Platt-Peters-Thompson teaches all the limitations of claim 1, as discussed above, but is silent regarding wherein said at least one return electrode strip is demountably affixed to said inner cuff surface, further comprising a mount affixed on said inner cuff surface, said mount being configured to enable mounting of said at least one return electrode strip; wherein said mount is configured to enable electrical connection between said at least one return .

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Platt as evidenced by Peters.
Regarding claim 10, Simon teaches a grounding system (Figure 3), comprising: a sphygmomanometer, having an inner cuff surface for maintaining contact on a patient and taking blood pressure readings (paragraph 0074); and at least one return electrode strip for use as a return ground for at least one electrosurgical device (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode), that is in contact with said patient (paragraphs 0016 and 0055), wherein said at least one return electrode strip is connected to an electrode cord which is connectively adapted to connect with at least one electrosurgical device (paragraphs 0055 and 0056: Figure 3).
Simon is silent regarding said at least one return electrode strip being positioned and affixed on said inner cuff surface. However, it is known in the art by Platt, in a similar field of endeavor of blood pressure monitoring (Abstract), to position and affix a return electrode strip for an electrical device on the inner cuff surface of its sphygmomanometer (paragraph 0038; Figure 1). Since it is evidenced by Peters that providing a grounding electrode for electrosurgery in a cuff form factor can reduce the risk of breaking contact because of the electrode being actively secured to the patient by the wrapped configuration (Figure 1; Col. 1, lines 1-44) and the system of Simon already has a sphygmomanometer (paragraph 0074), it would have been obvious to one of ordinary skill in the art, before the effective filing 
Regarding claim 11, Simon-Platt-Peters teaches all the limitations of claim 10, as discussed above, and Simon-Platt-Peters additionally teaches that said at least one return electrode strip operates as a return ground for said at least one electrosurgical device by collecting current delivered to said patient by said at least one electrosurgical device and carrying said current back to said at least one electrosurgical device (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad).
Regarding claim 16, Simon-Platt-Peters teaches all the limitations of claim 10, as discussed above, and Simon-Platt-Peters additionally teaches that said at least one return electrode strip is configured to conduct electricity through said patient (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters in view of Seebach.
Regarding claim 15, Simon-Platt-Peters teaches all the limitations of claim 10, as discussed above, but is silent regarding the material used in the at least one return electrode strip. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters, said at least one .

Claims 17, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Platt as evidenced by Peters, and further in view of Kim.
Regarding claim 17, Simon teaches a grounding system (Figure 3), comprising: a sphygmomanometer for measuring a blood pressure of a patient, the sphygmomanometer having an inner cuff surface (paragraph 0074); and a return electrode strip (Fig. 3, return electrode 350) operably connectable to a return ground of an electrosurgical unit (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode. Also note that in Fig. 3, the electrode 350 is connected to the signal source 300 for grounding, which means that it is not independently grounded) by an electrode connection (paragraphs 0055 and 0056: Figure 3, e.g. via lead 340); wherein the return electrode strip is operably connected to the return ground of the electrosurgical unit by the electrode connection (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode), and wherein the sphygmomanometer is removably attached to the patient (paragraph 0074), the sphygmomanometer configured to measure the blood pressure of the patient (paragraph 0074).
Simon is silent regarding the return electrode strip being affixable to the inner cuff surface, and actually affixed to the inner cuff surface, thereby forming a combination grounding cuff configured to both measure the blood pressure and return current delivered from the electrosurgical unit to the patient and back to the electrosurgical unit. However, it is known in the art by Platt, in a similar field of endeavor of blood pressure monitoring (Abstract), to position and affix a return electrode strip for an electrical device on the inner cuff surface of its sphygmomanometer (paragraph 0038; Figure 1). Since it is evidenced by Peters that providing a grounding electrode for electrosurgery in a cuff form factor can reduce the risk of breaking contact because of the electrode being actively secured to the patient by the wrapped configuration (Figure 1; Col. 1, lines 1-44) and the system of Simon already has a sphygmomanometer (paragraph 0074), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon, the grounding system being a combination grounding cuff (measuring blood pressure and returning current), wherein the return 
Simon-Platt-Peters is silent regarding the return electrode strip being removably affixed/affixable to the inner cuff surface. However, it is known in the art by Kim, in a similar field of endeavor of providing an electrode on the inner cuff surface of a sphygmomanometer (Figure 2; Abstract), to demountably affix said electrode to said inner cuff surface by a mount affixed on said inner surface that is configured to enable electrical connection between said electrode and an electrical component (paragraphs 0039 and 0040; Figures 6 and 7), so that the cuff can be used separately when the use of the electrode is not required (paragraph 0029; Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the return electrode strip of the combination removable (using e.g. a mount for the electrode as in Kim), so that the cuff can be used separately when the use of the return electrode strip is not required, such as for post-surgical monitoring.
Regarding claim 22, Simon-Platt-Peters-Kim teaches all the limitations of claim 17, as discussed above, and further teaches wherein the return electrode strip is configured to be disconnected from the electrode connection (via the mount of Kim).
Regarding claims 25 and 26, Simon-Platt-Peters teaches all the limitations of claim 10, as discussed above, but is silent regarding wherein said at least one return electrode strip is demountably affixed to said inner cuff surface, further comprising a mount affixed on said inner cuff surface, said mount being configured to enable mounting of said at least one return electrode strip; wherein said mount is configured to enable electrical connection between said at least one return electrode strip and said electrode cord. However, it is known in the art by Kim, in a similar field of endeavor of providing an electrode on the inner cuff surface of a sphygmomanometer (Figure 2; Abstract), to demountably affix said electrode to said inner cuff surface by a mount affixed on said inner surface that is configured to enable electrical connection between said electrode and an electrical component (paragraphs 0039 and 0040; Figures 6 and 7), so that the cuff can be used separately when the use of the electrode is not required (paragraph 0029; Figure 8). Therefore, it would have been obvious to one of ordinary skill in the .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Kim in view of Thompson.
Regarding claim 18, Simon-Platt-Peters-Kim teaches all the limitations of claim 17, as discussed above, but is silent regarding the electrode connection comprising a female return electrode adapter operably connectable to a male return electrode adapter to connect the return electrode trip to the return ground of the electrosurgical unit. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Thompson additionally teaches using a male return electrode adapter connectively adapted to its female return electrode adapter (Figure 1; paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Kim, the electrode connection comprising a female return electrode adapter and at least one male return electrode adapter connectively adapted to the female return electrode adapter, the adapters being used to connect the return electrode strip to the electrosurgical unit, as taught by Thompson, as an application of a known type of electrical connector used to connect the same two types of components of an electrosurgical system.
Regarding claim 19, Simon-Platt-Peters-Kim teaches all the limitations of claim 17, as discussed above, but is silent regarding the electrode connection comprising an electrode cord having a female adapter to connect the return electrode strip to the return ground of the electrosurgical unit. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing an electrode cord having a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Therefore, it would have been obvious to one of ordinary skill in .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Kim in view of Seebach.
Regarding claim 20, Simon-Platt-Peters-Kim teaches all the limitations of claim 17, as discussed above, but is silent regarding the material used for the return electrode strip. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters-Kim, said at least one return electrode strip being made of metallized plastic, as taught by Seebach, as an application of a known material for the same type of electrode in the field of electrosurgery.

Allowable Subject Matter
Claim 21 is allowable over the prior art, but is objected to as being dependent upon rejected base claims. Therefore, it will be allowed if related 35 USC 112(b) rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest, in a combination grounding cuff having a sphygmomanometer that is configured to measure blood pressure, a plurality of return electrode strips each operably connected to a respective electrosurgical unit via a respective electrode connection, the strips used for .

Response to Arguments
Applicant’s arguments filed 09/27/2021 have been fully considered. In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. ¶ 0055 of Simon explains that the electromagnetic field emanating from the electrode 110 is not focused on any particular point, and that the return electrode 350 can be placed in a large variety of areas including the upper-back, chest, and/or stomach. This simply means that the location of the electrode is not tied to a particular area. It does not suggest that if the electrode were tied to a particular area, such as the arm, it would not function properly. Simon says nothing about purposely changing the location of the electrode so as to avoid it being used on a particular location multiple times. I.e., the location can be variable, but need not be. Simon does not disparage using the same location for the return electrode 350. It merely says that different locations can be used. ¶ 0055 suggests that an external location achieves its purposes. Locating the return electrode 350 on the inside of a blood pressure cuff would be an external location. Regarding Simon’s automatic blood pressure cuff, it is submitted that this is a sphygmomanometer. Regarding deflation of such cuff, it is submitted that a deflation would not break contact with the skin as long as the cuff was applied properly. If it did break contact with the skin, Applicant’s own disclosure would suffer this flaw as the cuff must be inflated to measure blood pressure (¶ 0028 of the specification as published, which also contemplates automatic inflation). If the device of the present application could be used non-inflated, so could the device of Simon. Moreover, the claims say nothing about the time periods for the different functions (i.e., they contemplate returning current when the cuff is still inflated). Therefore, all claims except for claim 21 remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791